DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 4, 2022 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10, 12-17, 19, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukumoto (US 6,129,128, of record) in view of (a) Maruoka (US 2005/0045260, newly cited) and/or Maruoka (JP 2014-237353, newly cited) and/or Ito (JP 2018-1806, newly cited) and (b) Hanus (GB 1,210,965, of record). 
As best depicted in Figures 1 and 2, Fukumoto is directed to a tire construction comprising a carcass 6 (main portion 6a and turnup portion 6b) formed with steel cords, a bead core 5, a filler or steel reinforcing layer 9, and a bead apex 8, wherein an outer end of said filler is between a carcass turnup end and a bead base line and an inner end of said filler is radially inward of said bead base line (Column 2, Lines 43+).  Furthermore, it is evident that rubber 
Hanus, on the other hand, is similarly directed to a tire construction comprising carcass turnups and filler or chafer plies.  More particularly, the tire of Hanus includes at least one hollow or groove 20 (corresponds with claimed recess) in order to reduce the occurrence of cuts or damage at ends of said carcass and/or said filler or chafer plies (Page 1, Lines 58-80 and Lines Page 2, Lines 74-82).  One of ordinary skill in the art at the time of the invention would have found it obvious to include at least one recess in the tire side region of Fukumoto for the benefits detailed above.  It is further noted that Hanus suggests the inclusion of such a groove at a height between 10 mm and 50 mm from an end of the carcass and/or chafer ply (Page 2, Lines 1-3).  Given the structure of Fukumoto, a wide variety of tires would include at least one groove or recess between an outer end of a bead apex and an outer end of the rubber chafer.  It is emphasized that an outer end of the filler and an outer end of the apex are separated by more than 10 mm (given the figures of Fukumoto and the recognized dimensions of tire bead components).  
Lastly, regarding claim 1, the general disclosure of a bead apex 8 would have been recognized as including a single or double construction.  It is emphasized that single or double constructions are commonly described as being alternatively used in a wide variety of tire 
Regarding claim 2, Hanus suggests grooves having a ratio e/E as small as 0.10 and as large as 0.5 (Page 2, Lines 1+) and such would encompass a wide variety of tires satisfying the claimed quantitative relationship (distance E is greater than a distance from a ply main body to a tire outer surface and thus, Hanus teaches claimed ratios having a lower limit greater than 0.10 and an upper limit greater than 0.50).
As to claim 3, Hanus (Page 2, Lines 3+) includes the following language:
The number, disposition, depth, and width of the hollow or hollows depends on several factors e.g. the size of the tyre and the material of the plies and of the chafer strips.

One of ordinary skill in the art at the time of the invention would have found it obvious to use any number of conventional arrangements for the recesses, including that required by the claimed invention.  It is emphasized that symmetrical or asymmetrical recesses are commonly used in tire sidewalls and Applicant has not provided a conclusive showing of unexpected results for the claimed arrangement (minimum thickness at a location different from a center portion corresponds with an asymmetrical configuration).
With respect to claims 4, 5, 16, and 22, as noted above, a distance between a turnup end, for example, and a groove or recess (middle point) can be as small as 10 mm and as large 
As to claims 6-10 and 17, Hanus (Page 2, Lines 3+) includes the following language:
The number, disposition, depth, and width of the hollow or hollows depends on several factors e.g. the size of the tyre and the material of the plies and of the chafer strips. 
   
Additionally, the ratio e/E is between 0.10 and 0.50 (Page 2, Lines 1+).  The totality of these teachings suggest a wide variety of tire constructions in which the exact curvature of the recess walls can vary significantly.  One of ordinary skill in the art at the time of the invention would have found it obvious to use any number of common curvatures, including that required by the claimed invention, absent a conclusive showing of unexpected results.  
Regarding claim 12, Maruoka ‘353, for example, depicts a first, hard apex 8a having a rounded interface and a second, soft apex 8b, wherein chafer 10 is in direct contact with a rim and said second apex.  This is similarly the case in Figures 1 and 2 of Ito and Figure 2 of Maruoka ‘260.  
As to claim 13, Maruoka ’353, Maruoka ‘260, and Ito teach the claimed arrangement.
Regarding claims 14 and 15, the claims are directed to absolute dimensions and it is well taken that such dimensions are a direct function of the intended use of the tire and ultimately the tire size (larger dimensions are commonly associated with larger tire constructions).  With specific respect to claim 15, carcass plies themselves commonly have a greater thickness than 1 mm and the claimed distance corresponds with distance DB (includes carcass ply thickness). 

As to claim 23, Hanus broadly teaches the inclusion of a groove or recess at a height that is at least 10 mm radially beyond a carcass and/or chafer ply.  Looking at Ito and Maruoka ‘353, for example, a sidewall rubber is overlapped on an axially outside of the rubber chafer.  Furthermore, a sidewall thickness is smaller than a rubber chafer thickness at several locations 10 mm or more radially outward of a carcass end and/or reinforcing layer/filler end.  One of ordinary skill in the art at the time of the invention would have found it obvious to include a groove or recess at a wide variety of locations, following the teachings of Hanus, and Applicant has not provided a conclusive showing of unexpected results.              
5.	Claims 1-17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukumoto in view of (a) Maruoka ’260 and/or Maruoka ’353 and/or Ito and (b) Tsuruta (US 5,332,016, of record). 
As best depicted in Figures 1 and 2, Fukumoto is directed to a tire construction comprising a carcass 6 (main portion 6a and turnup portion 6b) formed with steel cords, a bead core 5, a filler or steel reinforcing layer 9, and a bead apex 8, wherein an outer end of said filler is between a carcass turnup end and a bead base line and an inner end of said filler is radially inward of said bead base line.  Furthermore, it is evident that rubber material is present axially 
Tsuruta, on the other hand, is similarly directed to a tire construction comprising carcass turnups and filler or chafer plies.  More particularly, the tire of Tsuruta includes a plurality of recesses 30 in order to reduce stresses at carcass turnup ends (Column 5, Lines 1+).  One of ordinary skill in the art at the time of the invention would have found it obvious to include recesses in the tire side region of Fukumoto for the benefits detailed above.  It is further noted that Tsuruta suggests the inclusion of recesses such that a greatest thickness portion is between a carcass turnup portion and a maximum tire section width (Column 5, Lines 8+).  Given the structure of Fukumoto, a wide variety of tires would include at least one groove or recess between an outer end of a bead apex and an outer end of the rubber chafer.  
Lastly, as to claim 1, the general disclosure of a bead apex 8 would have been recognized as including a single or double construction.  It is emphasized that single or double constructions are commonly described as being alternatively used in a wide variety of tire constructions.  Maruoka ‘260, Maruoka ‘353, and Ito evidence the common use of double constructions (first and second apex), wherein a rubber chafer is in contact with a rim and a radially outer bead apex or second apex.  In such an instance, a first apex is commonly formed with a hard rubber and a second apex is commonly formed with a soft rubber (provides high 
Regarding claims 2 and 20, Tsuruta suggests grooves having a ratio G/C as small as 0.10 and as large as 0.5 (Column 5, Lines 1+) and such would encompass a wide variety of tires satisfying the claimed quantitative relationship (distance C is greater than a distance from a ply main body to a tire outer surface and thus, Tsuruta teaches claimed ratios having a lower limit greater than 0.10 and an upper limit greater than 0.50).
As to claim 3, one of ordinary skill in the art at the time of the invention would have found it obvious to use any number of conventional arrangements for the recesses, including that required by the claimed invention.  It is emphasized that symmetrical or asymmetrical recesses are commonly used in tire sidewalls and Applicant has not provided a conclusive showing of unexpected results for the claimed arrangement (minimum thickness at a location different from a center portion corresponds with an asymmetrical configuration).
With respect to claims 4, 5, and 16, as noted above, Tsuruta states that recesses 30 can be positioned at any location between a carcass turnup and a tire maximum section width and such encompasses the claimed arrangements.
As to claims 6-10 and 17, Tsuruta teaches a ratio G/C is between 0.10 and 0.50 (Column 5, Lines 1).  This suggest a wide variety of tire constructions in which the exact curvature of the recess walls can vary significantly.  One of ordinary skill in the art at the time of the invention would have found it obvious to use any number of common curvatures, including that required by the claimed invention, absent a conclusive showing of unexpected results.  

Regarding claim 12, Maruoka ‘353, for example, depicts a first, hard apex 8a having a rounded interface and a second, soft apex 8b, wherein chafer 10 is in direct contact with a rim and said second apex.  This is similarly the case in Figures 1 and 2 of Ito and Figure 2 of Maruoka ‘260.  
As to claim 13, Maruoka ’353, Maruoka ‘260, and Ito teach the claimed arrangement.
Regarding claims 14 and 15, the claims are directed to absolute dimensions and it is well taken that such dimensions are a direct function of the intended use of the tire and ultimately the tire size (larger dimensions are commonly associated with larger tire constructions).  With specific respect to claim 15, carcass plies themselves commonly have a greater thickness than 1 mm and the claimed distance corresponds with distance DB (includes carcass ply thickness).
Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 1-3, 5-17, 20, 22, and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer 
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        February 9, 2022